DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/07/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, 14-16, 18-21 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011/060256), in view of Shell et al (USP 6,340,475), further in view of Woznicki et al (USP 4,802,924), further in view of Manucheri et al (US 2010/0298243) and further in view of Fawzy et al (US 2007/0212411).
Abebe disclosed, at claims 1 and 5, a bilayer tablet comprising a first metformin extended release hydrochloride layer comprising binders, lubricants and glidants (e.g., excipients), a second SGLT-2 inhibitor (generally) layer, and a film coating that covered the first and second layers. The SGLT-2 formulation was disclosed as immediate release, 
The composition was useful in the treatment of type II diabetes (background of the invention). Abebe disclosed 1000 mg metformin, at Example 4.
Abebe did not specifically limit the metformin layer to consisting of metformin hydrochloride, polyethyleneoxide, hydroxypropylmethylcellulose (HPMC) and magnesium stearate, as recited in claim 1. Further, although Abebe generally disclosed SGLT-2 inhibitors, Abebe did not specifically disclose 1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, as recited in claims 1 and 19-21. Although Abebe disclosed a film coating that covered the first and second layers, Abebe did not specifically distinguish said film coating as a barrier coating comprising a mixture of HPMC and polydextrose, as recited in claim 1.
Shell taught drugs formulated as unit oral dosage forms by incorporating them into polymeric matrices comprised of hydrophilic polymers that swelled upon inhibition of water to a size that was large enough to promote retention of the dosage form in the stomach during the fed mode. The swollen polymeric matrix, having achieved sufficient size, remained in the gastric cavity for several hours if administered while the patient was in the fed mode, and remained intact long enough for substantially all of the drug to be released before substantial dissolution of the matrix occurred. The process of matrix swelling, together with diffusion retardation by selection of specific polymers, polymer molecular weights, and other variables, resulted in a sustained and controlled delivery rate of the drug to the gastric cavity [abstract].
® (e.g., polyethylene oxide swelling polymer), magnesium stearate and HPMC, plus an additional coating (e.g., barrier coat) of HPMC [Examples 5 and 10].
It would have been prima facie obvious to one of ordinary skill in the art to have substituted Abebe’s drug layer with Shell’s drug layer, which consisted of metformin hydrochloride, polyethylene oxide as a swelling polymer, magnesium stearate and HPMC. An ordinarily skilled artisan would have been motivated to have made said substitution, because the process of matrix swelling, together with diffusion retardation by selection of specific polymers (e.g., polyethylene oxide), polymer molecular weights, and other variables (e.g., HPMC and magnesium stearate), resulted in a sustained and controlled delivery rate of the drug (e.g., metformin hydrochloride) to the gastric cavity, as taught by Shell [Shell, at the abstract, and at Examples 5 and 10].
The combination of Abebe and Shell did not teach a combination of HPMC and polydextrose.
Woznicki taught film coatings of pharmaceutical tablets, wherein the coating comprised polydextrose (title). Woznicki disclosed that polydextrose could be formulated into a dry-edible film coating composition, shipped to the user and mixed easily into water to form an aqueous coating suspension, at col 2, lines 17-20.
It would have been prima facie obvious to one of ordinary skill in the art to include polydextrose within the coating of Abebe, as taught by Woznicki. An ordinarily skilled artisan would have been motivated because polydextrose can be formulated into a dry-edible film coating composition, shipped to the user and mixed easily into water to form an aqueous coating suspension, as taught by Woznicki, at col 2, lines 17-20.

While it is normally possible to produce excellent film coatings with such cellulosic materials, difficulties can sometimes arise with respect to the ability of the resultant film coatings to adhere satisfactorily to the surface to which they are applied. However, used in combination with cellulosic polymers, polydextrose produces pharmaceutical film coatings that exhibit excellent adhesive qualities [col 1, lines 14-22 and 40-45; Example 7]. Furthermore, polydextrose produces excellent film coatings with superior properties to those obtained from more traditional polymers [col 2, lines 10-17].
As such, it would have been prima facie obvious to one of ordinary skill in the art to include a “mixture” of HPMC and polydextrose within the combined teachings of Abebe and Shell. An ordinarily skilled artisan would have been so motivated because, while it is normally possible to produce excellent film coatings with HPMC, difficulties can sometimes arise with respect to the ability of the resultant film coatings to adhere satisfactorily to the surface to which they are applied. However, used in combination with HPMC, polydextrose produces pharmaceutical film coatings that exhibit excellent adhesive qualities. Furthermore, polydextrose produces excellent film coatings with superior properties to those obtained from more traditional polymers [Woznicki; col 1, lines 14-22 and 40-45; Example 7col 2, lines 10-17].

However, Manucheri disclosed, at the abstract, a pharmaceutical composition comprised of one or more SGLT-2 inhibitor compounds in combination with one or more therapeutic agents, suitable for the treatment of metabolic disorders, including type 2    diabetes mellitus. Said SGLT-2 inhibitor was disclosed as 1-chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene (Manucheri, claim 1), and was taught at 1-1000 mg/dose [0135].
Manucheri was silent the release of the active agents.
Since Abebe generally disclosed SGLT-2 inhibitors for the treatment of type 2 diabetes, it would have been prima facie obvious to one of ordinary skill in the art to have included 1 -chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene within Abebe, as taught by Manucheri.
It would have been prima facie obvious to one of ordinary skill in the art to have included  1-chloro-4-(((3-D-glucopyranos-1-yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene at 1-1000 mg/dose, because at said dosage, the ingredient is effective in the treatment of type 2 diabetes, as was taught by Manucheri at [0135].
It is prima facie obvious to select 1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, as a known material for incorporation into a composition, based on its recognized suitability for its intended use as a SGLT-2 inhibitor, as taught by Mannucheri. See MPEP 2144.07.
Further, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third 
The combination of Abebe, Shell, Woznicki, and Manucheri did not distinguish a barrier coating.
Fawzy disclosed [abstract] pharmaceutical compositions in unit dose form comprising one or more first active pharmaceutical ingredients, coated with one or more second active pharmaceutical ingredients. Fawzy disclosed combinations of coatings, including immediate release, protective, enteric, delayed, sustained release and barrier, wherein barrier coatings were disclosed as placed between the layer containing the first active ingredient, and the layer containing the second active ingredient [0017 and 0073]. Barrier coatings were taught to prevent leaching between layers [0079], and to lag the time between administrations of the active ingredients [0082]. The coatings were taught as applied onto a tablet or other conventional pharmaceutical substrate [0090].
It would have been prima facie obvious to one of ordinary skill in the art to have included, within Abebe, a barrier coating between the different release layers, as was taught by Fawzy. An ordinarily skilled artisan would have been motivated, because barrier coatings prevent leaching between layers [Fawzi, 0079], and because barrier coatings provide a lag time between the administration of the active ingredients [Fawzi, 0082].
The instant claim 1 disclosed 1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene at 5, 10, 12.5 or 25 mg. Manucheri taught 1 -
Claim 3 is rendered prima facie obvious because Abebe disclosed film coating and glidants, as discussed above. Plasticizers (e.g., PEG) were disclosed in the coating, at page 25, line 27. Polyvinyl alcohol (e.g., film coating agent) in the coating was disclosed (Abebe, claim 28).
Claims 8 and 19-21 are rendered prima facie obvious because Abebe disclosed that the coating layer comprised HPMC, triacetin, PEG and talc, at page 25, lines 19-28. Woznicki taught the coating comprising plasticizers (i.e., polyethylene glycol), pigments and colorants [col 1, lines 41-48].
Claims 14-16 are rendered prima facie obvious because Abebe disclosed a third coating that coated the second coating (e.g., final coating) (Abebe at claims 27-28 and at page 29, embodiment (2)). The coatings were disclosed as film coatings comprising HPMC, PVA, glidants and plasticizers, as discussed above.
Claim 18 is rendered prima facie obvious because titanium dioxide in the coating was taught by Abebe, at page 26, first line.
Claims 22-24 are rendered prima facie obvious because Abebe disclosed formulations comprised of ingredients at amounts determined by an ordinarily skilled artisan, at page 40, last paragraph (e.g., therapeutic agents disclosed at page 40, last paragraph; and, excipients and release modifiers disclosed on page 41, last paragraph until page 43, first paragraph). 1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, PEG (e.g., PEG 6000 taught by Manucheri 
It would have been prima facie obvious to one of ordinarily skill in the art to formulate the composition of the combined references with amounts of ingredients as desired. An ordinarily skilled artisan would have been motivated because Abebe taught formulations comprised of ingredients and amounts determined by an ordinarily skilled artisan [Abebe, page 40, last paragraph and page 41, last paragraph until page 43, first paragraph].
Claim 25 is rendered prima facie obvious because Abebe disclosed formulations comprised of ingredients at amounts determined by an ordinarily skilled artisan, at page 40, last paragraph (e.g., therapeutic agents disclosed at page 40, last paragraph; and, excipients and release modifiers disclosed on page 41, last paragraph until page 43, first paragraph).
1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, PEG (e.g., PEG 6000 taught by Manucheri at Example D; Abebe generally taught PEG, which includes the species of PEG 6000 and PEG 8000), PEO (e.g., taught generally, which includes the high molecular weight species), HMPC (e.g., generally taught, which includes species of different viscosities), and talc were disclosed by the combination of the cited references, as discussed above. It would have been prima facie obvious to one of ordinarily skill in the art to formulate the composition of the combined references with amounts of ingredients as desired.

Further, regarding claim 25, Abebe disclosed 1000 mg metformin, at Example 4; Manuchuri taught the SGLT-2 inhibitor at 1-1000 mg, as discussed above. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
The Applicant maintained arguments presented in the previous response. The Examiner maintains that patentable subject matter has not been identified in the present application.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011 /060256), in view of Shell et al (USP 6,340,475), further in view of Woznicki et al (USP 4,802,924), further in view of Manucheri et al (US 2010/0298243), further in view of Jeffers et al (US 2007/0264370) and further in view of Fawzy et al (US 2007/0212411).
The 35 U.S.C. 103(a) rejection over Abebe, in view of Shell, Woznicki, Manucheri and Fawzy has been discussed above.

However, Jeffers disclosed compositions in solid dosage form (e.g., tablets disclosed at [0057]), comprising PEG 800 as a suitable plasticizer, wherein said plasticizer makes film coatings less brittle, at [0035].
Jeffers did not disclose an extended release core comprising metformin.
Since Abebe disclosed plasticizers generally within the coating layer, it would have been prima facie obvious to one of ordinary skill in the art to include PEG 800 within Abebe, as taught by Jeffers. An ordinarily skilled artisan would have been motivated to make the coating less brittle, as taught by Jeffers, at [0035]. It is prima facie obvious to select PEG 800, as a known material for incorporation into a composition, based on its recognized suitability for its intended use as a plasticizer, as taught by Jeffers.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
The Applicant maintained arguments presented in the previous response. The Examiner maintains that patentable subject matter has not been identified in the present application.

Claims 11 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abebe et al (WO 2011/060256), in view of Shell et al (USP .
The 35 U.S.C. 103(a) rejection over Abebe, in view of Shell, Woznicki, Manucheri and Fawzy has been discussed above.
Additionally, Abebe taught Opadry® II as the film coat, wherein the weight of the film coat was 44 mg, at Example 4. Abebe taught HPMC and PEG in the coating, as previously discussed. Titanium dioxide in the coating was taught at page 26, first line. Woznicki taught polydextrose in the film coating, as previously discussed.
Although Abebe taught the weight of the film coat at 44 mg, Abebe was not as specific the amount as recited in claims 11 and 26 (e.g., 50-100 mg).
Grillo taught a coating composition for pharmaceutical tablets, at the abstract. The coating composition comprised 100 mg Opadry II (col 13, formulation B).
Grillo did not teach an extended release metformin hydrochloride core.
Abebe was not silent as the amount of the coating (e.g., 44 mg disclosed at Example 4). However, Abebe was not as specific the amount recited. 
Nevertheless, Grillo taught that this ingredient was useful at 100 mg, an amount that reads on the amount instantly recited. This ingredient, and its amount, is recognized to have different effects (greater or less coating of the tablet, as taught by Abebe and Grillo) with changing amounts used. Thus, both the general conditions (the concentration) is known and the amount of this ingredient is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima 
Claim 25 is rendered prima facie obvious because Abebe disclosed formulations comprised of ingredients at amounts determined by an ordinarily skilled artisan, at page 40, last paragraph (e.g., therapeutic agents disclosed at page 40, last paragraph; and, excipients and release modifiers disclosed on page 41, last paragraph until page 43, first paragraph).
1 -chloro-4-(((3-D-glucopyranos-1 -yl)-2-[4-((S)-tetrahydrofuran-3-yloxy)-benzyl]-benzene, PEG (e.g., PEG 6000 taught by Manucheri at Example D; Abebe generally taught PEG, which includes the species of PEG 6000 and PEG 8000), PEO (e.g., taught generally, which includes the high molecular weight species), HMPC (e.g., generally taught, which includes species of different viscosities), and talc were disclosed by the combination of the cited references, as discussed above. It would have been prima facie obvious to one of ordinarily skill in the art to formulate the composition of the combined references with amounts of ingredients as desired.
An ordinarily skilled artisan would have been motivated because Abebe taught formulations comprised of ingredients and amounts determined by an ordinarily skilled artisan [Abebe, page 40, last paragraph and page 41, last paragraph until page 43, first paragraph].
Further, regarding claim 26, Abebe disclosed 1000 mg metformin, at Example 4; Manuchuri taught the SGLT-2 inhibitor at 1-1000 mg, as discussed above. A prima facie case of obviousness exists because of overlap, as discussed above.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
The Applicant maintained arguments presented in the previous response. The Examiner maintains that patentable subject matter has not been identified in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612